 

Exhibit 10.1

 



AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Amendment (“Amendment”) to the Employment Agreement (as defined below) is
made and entered into as of September 7, 2018 by Digital Turbine, Inc., a
Delaware corporation (the “Company”), and Barrett Garrison (the “Executive”).
Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Employment Agreement.

 

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of August 31, 2016 (the “Employment Agreement”), pursuant to
which the Executive currently is serving as Chief Financial Officer of the
Company;

 

WHEREAS, the Board of Directors has determined that the Company should make
certain amendments to the Employment Agreement as further described herein; and

 

WHEREAS, the Company and the Executive desire to enter into this Amendment to
effectuate such amendments to the Employment Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree to
amend the Employment Agreement, as follows:

 

1. Amendment to Section 3 of the Employment Agreement. Section 3 of the
Employment Agreement is amended and restated to read as follows:

 

“Term. Subject to the provisions of Section 6, the term of employment pursuant
to this Agreement commenced on the Start Date and shall continue on an at-will
basis, subject to termination by the Company or Executive at any time (the
period of time commencing on the Start Date through the termination of this
Agreement being the “Term”)”

 

2.; Amendment to Section 4(a) of the Employment Agreement. Section 4(a) of the
Employment Agreement is amended and restated to read as follows:

 

“Salary. For all services rendered by the Executive under this Agreement, the
Company shall pay the Executive an annual salary (the “Salary”) at the annual
rate of Three Hundred Twenty Five Thousand Dollars ($325,000). The Executive’s
Salary shall be payable in periodic installments in accordance with the
Company’s usual practice for its employees, but in no event less than monthly
over the year in which the Salary is earned.”

 



 

 

 

3. Amendment to Section 6(d) of the Employment Agreement. Section 6(d) of the
Employment Agreement is amended and restated to read as follows:

 

“Disability. If the Executive shall become Disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions under this Agreement with or without reasonable accommodation, the
Board of Directors may remove the Executive from any responsibilities and/or
reassign the Executive to another position with the Employer during the period
of such Disability. Notwithstanding any such removal or reassignment, the
Executive shall continue to receive the Executive’s full Salary (less any
disability pay or sick pay benefits to which the Executive may be entitled under
the Employer’s policies) and benefits under Section 4 of this Agreement (except
to the extent that the Executive may be ineligible for one or more such benefits
under applicable plan terms) for a period of time equal to twelve (12) months
payable at the same time as such amounts would otherwise have been paid to the
Executive had he continued in his current capacity. If the Executive is unable
to perform substantial services of any kind for the Employer during this period,
such period shall be considered a paid leave of absence and the Executive shall
have the contractual right to return to employment at any time during such
period. If the Executive’s Disability continues beyond such twelve (12) month
period, the Executive’s employment may be terminated by the Employer by reason
of Disability at any time thereafter. For purposes hereof, the term “Disabled”
or “Disability” shall mean a written determination that the Executive, as
certified by at least two (2) duly licensed and qualified physicians, one (1)
approved by the Board of Directors of the Employer and one (1) physician
approved by the Executive (the “Examining Physicians”), or, in the event of the
Executive’s total physical or mental disability, the Executive’s legal
representative, that the Executive suffers from a physical or mental impairment
that renders the Executive unable to perform the Executive’s regular personal
duties under this Agreement and that such impairment can reasonably be expected
to continue for a period of three (3) consecutive months or for shorter periods
aggregating ninety (90) in any twelve (12) month period; provided, however, that
the Executive’s primary care physician may not serve as one of the Examining
Physicians without the consent of the Employer and the Executive (or the
Executive’s legal representation). The Executive shall cooperate with any
reasonable request of a physician to submit to a physical examination for
purposes of such certification. Nothing in this Section 6(d) shall be construed
to waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.”

 

4. Amendment to Section 6(e) of the Employment Agreement. Section 6(e) of the
Employment Agreement is amended by changing the reference therein to “Schedule
C” to be “Schedule D”.

 

5. Amendment to Section 7(a) of the Employment Agreement. Section 7(a) of the
Employment Agreement is amended by deleting from the first sentence thereof the
words “during or upon expiration of the Term.”

 

6.; Amendment to Section 7(b) of the Employment Agreement. Section 7(b) of the
Employment Agreement is amended and restated to read as follows:

 

“Termination by the Company Without Cause or by the Executive for Good Reason.
In the event of termination of the Executive’s employment with the Company
pursuant to Section 6(b) or 6(e) above, and subject to the Executive’s execution
and delivery of a release of any and all legal claims in a form satisfactory to
the Company, and expiration of any revocation period without the release being
revoked, within forty-five (45) days following the Termination Date (the
“Release Period”), the Company shall provide to the Executive, in addition to
the Accrued Compensation, the following termination benefits (“Termination
Benefits”):

 



 

 

 

(i) continuation of the Executive’s Salary at the rate and in accordance with
the Company’s payroll practices then in effect pursuant to Section 4(a); and

 

(ii) continuation of any executive health and group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), subject to payment of premiums by the Company to the extent
that the Company was covering such premiums as of the Termination Date (if
permitted by law without violation of applicable discrimination rules, or, if
not, the equivalent after-tax value payable as additional severance at the same
time such premiums are otherwise payable);

 

(iii) a pro-rated portion of the Annual Cash Incentive (as provided for in
Schedule B) applicable to the fiscal year in which the Termination Date occurs
(but, for clarity, not for any period after such fiscal year), based on the
percentage completion of such fiscal year (measured from April 1st of such year
through the Termination Date) and the degree of attainment of the applicable
Annual Financial Goals (as defined in Schedule B) as of the Termination Date, as
reasonably determined by the Compensation Committee, and paid at the same time
as a bonus would otherwise be payable under Section 4(b);

 

(iv) acceleration of vesting of the options amended and/or granted under this
Agreement on a pro-rata basis as if the vesting schedule had been monthly rather
than annual, advanced to the next month; and

 

(v) acceleration of vesting of such number of PSUs that have been granted to
Executive under Schedule A but which are then unvested, determined, for each
then outstanding granted but unvested grant, by multiplying the PSUs that
Executive would receive at each applicable “Target” level of performance, by a
fraction, the numerator of which is the number of calendar months elapsed from
the Grant Date of the applicable grant of PSUs through the Termination Date, and
the denominator of which is 36 months.

 

The Termination Benefits set forth in subsections 7(b)(i) and (ii) and above
shall continue effective for a period starting on the Termination Date and
ending on the first anniversary of the Termination Date (the “Termination
Benefits Period”); provided, however, (i) that if the termination pursuant to
Section 6(b) or 6(e) above occurs within twelve (12) months of a Change of
Control, then the Termination Benefits Period shall be a period of eighteen (18)
consecutive months starting on the Termination Date; and (ii) that in the event
that the Executive commences any employment during the Termination Benefits
Period, the benefits provided under Section 7(b)(ii) shall cease effective as of
the date Executive qualifies for group health plan benefits in his new
employment. The Company’s liability for Salary continuation pursuant to Section
7(b)(i) shall not be reduced by the amount of any severance pay paid to the
Executive pursuant to any severance pay plan or stay bonus plan of the Company.
Notwithstanding the foregoing, nothing in this Section 7(b) shall be construed
to affect the Executive’s right to receive COBRA continuation entirely at the
Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after Company-paid premiums cease. The Executive
shall be obligated to give prompt notice of the date of commencement of any
employment during the Termination Benefits Period and shall respond promptly to
any reasonable inquiries concerning any employment in which the Executive
engages during the Termination Benefits Period.

 



 

 

 

The Company acknowledges and agrees that under certain circumstances involving
the termination of the Executive’s employment and/or a Change of Control
transaction involving the Company, the Executive shall be entitled to
accelerated vesting on his options to purchase shares of capital stock of the
Company, all to the extent provided in that certain Stock Option Agreements
referred to in Section 4(e) hereof.

 

Any Termination Benefits (subject to Executive’s timely execution, delivery and
nonrevocation of the required release) that otherwise would become due and
payable prior to the end of the Release Period (including Salary continuation
payments and COBRA premium payments otherwise due during the Release Period)
shall be paid on Company’s first regular payroll date following the end of the
Release Period.”

 

7. Amendment to Section 8(g) of the Employment Agreement. Section 8(g) of the
Employment Agreement is amended by changing the reference therein to “Schedule
D” to be “Schedule C”.

 

8. Amendment to Section 18 of the Employment Agreement. Section 18 of the
Employment Agreement is amended by changing the reference therein to “Schedule
C” to be “Schedule D”.

 

9. Addition of New Schedule A to Employment Agreement. Schedule A to the
Employment Agreement is amended and restated as follows:

 

 

“Schedule A

Annual Cash Incentive:

 

Commencing for the fiscal year ending March 31, 2019 and continuing for each
fiscal year thereafter while the Executive is employed as the CFO of the
Company, the Compensation Committee of the Board will, within 30 days the
Board’s approval of the annual operating plan for a given fiscal year, but not
later than the end of the first fiscal quarter of the fiscal year, determine,
after consultation with the Executive, Threshold, Target and Stretch Target
revenue and earnings goals for that specific fiscal year, each representing an
increasingly higher level of achievement, which goals shall be provided in the
writing to the Executive (“Annual Financial Goals”). Earnings goals shall
generally be the same primary measure of profitability used by the Company in
its public guidance (such as Adjusted EBITDA), but the Committee retains the
right to use a different measure. If an extraordinary change occurs, such as a
merger or recapitalization, the Committee may, in its reasonable discretion,
revise the Annual Financial Goals after discussion with the Executive to
preserve the original incentive structure and degree of achievement as existed
prior to such change.

 



 

 

 

The amount of the Threshold, Target and Stretch Target bonuses shall be 25%, 50%
and 100% of the Executive’s Base Salary for the applicable fiscal year, and
shall only be paid in cash. For example, for the fiscal year ending March 31,
2019, the Base Salary is $325,000, so the Threshold, Target and Stretch Target
bonus would be, if the applicable goals are achieved, $81,250; $162,500: and
$325,000.

 

Achievement of Annual Financial Goals shall be determined promptly after the
Company’s annual financial statements for the fiscal year for the applicable
period have been publicly issued and certified by the Company’s auditors. Any
interpretative issues in reconciling earnings goals to audited numbers shall (a)
be resolved as much as possible based on the Company’s publicly filed
reconciliations of the same and (b) as to any other questions shall be
determined in the reasonable discretion of the Compensation Committee after good
faith discussion with Executive.

 

The Committee retains the sole discretion to award a pro-rated amount of any
applicable bonus based on partial achievement, but the Company and the Committee
has no obligation to do so and Executive confirms he has no expectation that the
Company or the Committee will do so.

 

Annual Cash Incentive

Threshold Bonus 

 

 

Target Bonus 

 

 

Stretch Target Bonus

  

 

Revenue Goal (40%) Executive receives 40% of the Threshold Bonus only if the
applicable Revenue goal is achieved. Executive receives 40% of the Target Bonus
only if the applicable Revenue goal is achieved. Executive receives 40% of the
Stretch Target Bonus only if the applicable Revenue goal is achieved. Earnings
Goal (40%) Executive receives 40% of the Threshold Bonus only if the applicable
earnings goal is achieved. Executive receives 40% of the Target Bonus only if
the applicable earnings goal is achieved. Executive receives 40% of the Stretch
Target Bonus only if the applicable earnings goal is achieved. Discretionary
(20%) Executives receives 20% of the highest bonus tier he has earned if, in the
sole discretion of the Compensation Committee, he has achieved exceptional
results for the Company in the areas of compliance and financial reporting and
such other areas of focus as the Committee deems appropriate.  If Executive has
not earned any bonus tier, the Committee retains the discretion to award the
Discretionary bonus base on 20% of the Threshold bonus.

 



 

 



 

Long Term Incentive:

 

Commencing with the fiscal year ending March 31, 2019, and continuing for each
fiscal year thereafter while the Executive is employed as the CFO of the
Company, the Compensation Committee of the Board will grant to the Executive,
when the Company makes Company-wide annual equity grants for such fiscal year
(such date, the “Grant Date”), time-vesting and performance-vesting Restricted
Stock Units pursuant to the Amended and Restated 2011 Equity Incentive Plan of
Mandalay Digital Group, Inc. (the “Plan”) in amounts determined below, subject,
for the avoidance of doubt, to any applicable annual limit set forth in Section
9.5 of the Plan. Capitalized terms used in these provisions pertaining to the
Long Term Incentive, and not otherwise defined in the Agreement, shall have the
meanings set forth in the Plan.

 

Time-Vesting Restricted Stock Units

 

The time-vesting Restricted Stock Units (RSUs) shall be for a number of Shares
of Company common stock having aggregate Fair Market Value on the Grant Date as
determined by the Compensation Committee in its discretion. Such RSUs will vest
on the following schedule, provided that the Executive continues to be employed
by the Company through each vesting date:

 

  On the first anniversary of the Grant Date 1/3 of the Shares         On the
monthly anniversary of the Grant Date each     month after the first anniversary
of the Grant Date

an additional 1/36

of the Shares

  through the third anniversary of the Grant Date

 

Any RSUs that have not vested prior to the termination of the Executive’s
employment with the Company shall terminate immediately upon the Executive’s
termination of employment and thereafter shall be of no further force or effect.

 

On each vesting date, the number of Shares with respect to which the RSU then
vests immediately shall be issued to the Executive. The Company is authorized to
withhold applicable taxes upon issuance of such Shares pursuant to Section 21 of
the Agreement.

 

Performance-Vesting Restricted Stock Units

 

The performance-vesting Performance Stock Units (PSUs) shall be for a number of
Shares of Company common stock having aggregate Fair Market Value on the Grant
Date as determined by the Compensation Committee in its discretion. Such PSUs
will be earned and vest on the third anniversary of the Grant Date, provided
that the Executive continues to be employed by the Company through such date,
with the number of Shares then earned and vested determined as described below.

 



 

 

 

On or before the Grant Date of the PSUs, the Board shall establish, after
consultation with the Executive, Threshold, Target and Stretch Target Revenue
and EBITDA goals for the three fiscal year period beginning with the fiscal year
immediately following the fiscal year for which the Long Term Incentive grant is
being made, which goals shall be provided in the writing to the Executive (“LTI
Financial Goals”). Vesting of PSUs granted for each fiscal year will be based
fifty percent (50%) upon level of satisfaction of the 3-year Revenue goal and
fifty percent (50%) upon level of satisfaction of the 3-year EBITDA goal. If an
extraordinary event occurs during the three fiscal year period, such as a merger
or recapitalization of the Company, the Board may, in its reasonable discretion,
revise the LTI Financial Goals after discussion with the Executive to preserve
the original incentive structure and degree of achievement as existed prior to
such change. LTI Financial Goals may be stated as achievement of a given level
of revenue and EBITDA for each year of the three-year period, or of a given
aggregate level of revenue and EBITDA over the three-year period. Level of
vesting of PSUs with respect to Revenue and EBITDA goals will be in accordance
with the following schedule, with straight line interpolation for achievement
between Threshold and Target performance and between Target and Stretch Target
performance:

 

PSU Vesting Threshold Target Stretch Target 3 Year Revenue Target (50% of 3-year
vest PSU grant) 50% of Revenue goal portion of PSUs 100% of Revenue goal portion
of PSUs 200% of Revenue goal portion of PSUs 3 Year EBITDA Target (50% of 3-year
vest PSU grant) 50% of EBITDA goal portion of PSUs 100% of EBITDA goal portion
of PSUs 200% of EBITDA goal portion of PSUs

 

Achievement of LTI Financial Goals shall be determined promptly after the
Company’s annual financial statements for the last fiscal year for the
applicable period have been publicly issued and certified by the Company’s
auditors. Any interpretative issues in reconciling EBITDA goals to audited
numbers shall (a) be resolved as much as possible based on the Company’s
publicly filed reconciliations of the same and (b) as to any other questions
shall be determined in the reasonable discretion of the Compensation Committee
after good faith discussion with Executive.

 

No PSUs shall vest with respect to any LTI Financial Goal that is not met at the
Threshold level of above. Vesting shall not exceed 200% of PSUs for performance
above the Stretch Target level.

 

Except as set forth in Section 7(b)(v) of the Agreement, if the Executive’s
employment with the Company terminates prior to the third anniversary of the
Grant Date, the PSUs shall not vest and shall terminate immediately upon the
Executive’s termination of employment and thereafter shall be of no further
force or effect.

 

On the vesting date (including on the last day of the Release Period for any
PSUs vesting under Section 7(b)(v) of the Agreement), the number of Shares with
respect to which the PSU then vests immediately shall be issued to the
Executive. The Company is authorized to withhold applicable taxes upon issuance
of such Shares pursuant to Section 21 of the Agreement.

 



 

 

 

Notwithstanding anything herein to the contrary, in addition to the clawback
rights contained elsewhere in this Agreement or applicable under the law, the
Compensation Committee shall be entitled to exercise negative discretion to
nullify any grant of PSUs and to cancel any Shares issued with respect thereto
up until the date that is two (2) years after the vesting date thereof if the
Compensation Committee determines in good faith that the Company’s financial
statements for any period whose performance was measured as part of the PSUs
are, or must be, restated in any manner adverse to the Company or the attainment
of any Threshold, Target or Stretch Target goal, or if the Executive committed
any of the acts specified in Section 6(a)(i) or 6(a)(ii) of this Agreement.
Executive shall not sell or otherwise dispose of any Shares issued pursuant to
PSUs until the period applicable to such Shares for exercising negative
discretion has lapsed.

 

The Executive acknowledges and agrees that, as set forth in the Company’s
current report on Form 8-K dated June 12, 2018 and as approved by the
compensation committee of the Board of Directors on or about June 10, 2018, (i)
he has received the grant contemplated above for the fiscal year ending March
31, 2019 and therefore no other long term incentive grants are due to be made to
him for the fiscal year ending March 31, 2019 and (ii) the annual and three year
revenue and EBITDA goals for the year ending March 31, 2019 and three years
ending March 31, 2021, respectively, were duly established and communicated to
Executive in compliance with this Agreement, and are the same as those
established for the CEO.”

 

10. Miscellaneous.

 

a. Except as amended and/or restated hereby, all other provisions of the
Employment Agreement shall remain unchanged and are in full and force and effect
in accordance with their terms and conditions.

 

b. In the event of a conflict between this Amendment and the Employment
Agreement, this Amendment shall govern.

 

c. The Employment Agreement and this Amendment may only be amended further by a
written agreement executed by the parties hereto and approved by the Board of
Directors of the Company or a committee of the Board of Directors.

 

d. This Amendment may be executed in one or more counterparts and, if executed
in more than one counterpart, the executed counterparts shall each be deemed to
be an original but all such counterparts shall together constitute one and the
same instrument.

 

e. The Employment Agreement, as amended by this Amendment, represents the entire
agreement between the parties with respect to the subject matter hereof.

 

 

[Next page is signature page]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

   DIGITAL TURBINE, INC.         By: /s/ William Stone     Name: William Stone  
  Title: Chief Executive Officer         BARRETT GARRISON         /s/ Barrett
Garrison   Barrett Garrison

  



 

 

